Case 8:20-cv-01220-CJC-KES Document 11 Filed 07/10/20 Page 1 of 5 Page ID #:69



 1   Mark D. Rosenbaum (SBN 59940)
     mrosenbaum@publiccounsel.org
 2   PUBLIC COUNSEL
     610 South Ardmore Avenue
 3   Los Angeles, CA 90005
     Telephone: (213) 385-2977
 4
     Lisa M. Gilford (SBN 171641)
 5   lgilford@sidley.com
     David R. Carpenter (SBN 230299)
 6   drcarpenter@sidley.com
     Stacy Horth-Neubert (SBN 214565)
 7   shorthneubert@sidley.com
     SIDLEY AUSTIN LLP
 8   555 West Fifth Street
     Los Angeles, CA 90013
 9   Telephone: (213) 896 6044
     Facsimile: (213) 896 6600
10
     Additional Counsel Listed on Next Page
11
     Attorneys for Plaintiffs
12   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
     and DOES 1 through 50
13
14                             UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16                        SOUTHERN DIVISION AT SANTA ANA
17
18   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,   Case No. 8:20-CV-01220 CJC (KESx)
     and DOES 1 through 50,,
19                                              Assigned to: Hon. Cormac J. Carney
                 Plaintiff,                     Magistrate Judge: Karen E. Scott
20
           vs.                               DECLARATION OF STACY
21                                           HORTH-NEUERT IN SUPPORT OF
     U.S. DEPARTMENT OF HOMELAND             PLAINTIFFS’ NOTICE OF EX
22   SECURITY; U.S. IMMIGRATION AND PARTE APPLICATION AND EX
     CUSTOMS ENFORCEMENT; CHAD R. PARTE APPLICATION TO
23   WOLF, Acting Secretary, U.S. Department PROCEED UNDER FICTITIOUS
     of Homeland Security; MATTHEW           NAMES AND FOR LEAVE TO FILE
24   ALBENCE, Acting Director, U.S.          UNDER SEAL PORTIONS OF
     Immigration and Customs Enforcement,    DECLARATION OF STACY
25                                           HORTH-NEUBERT
                 Defendant.
26                                           REDACTED VERSION OF
                                             DOCUMENT PROPOSED TO BE
27                                           FILED UNDER SEAL
28
Case 8:20-cv-01220-CJC-KES Document 11 Filed 07/10/20 Page 2 of 5 Page ID #:70



 1   Evan Caminker (pro hac vice forthcoming)
     caminker@umich.edu
 2   Dean Emeritus and Branch Rickey Collegiate Professor of Law
     University of Michigan Law School*
 3   701 South State Street, 3250 South Hall
     Ann Arbor, MI 48109-1215
 4   Telephone: (734) 763-5221
 5   Mark E. Haddad (SBN 205945)
     markhadd@usc.edu
 6   USC Gould School of Law*
     UNIVERSITY OF SOUTHERN CALIFORNIA
 7   699 Exposition Blvd.
     Los Angeles, CA 90089
 8   Telephone: (213) 675-5957
 9
     * University affiliation provided
10   for identification purposes only
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 8:20-cv-01220-CJC-KES Document 11 Filed 07/10/20 Page 3 of 5 Page ID #:71



 1                     DECLARATION OF STACY HORTH-NEUBERT
 2
            I, Stacy Horth-Neubert, hereby declare and state as follows:
 3
 4          1.      I am a Counsel at Sidley Austin LLP, which, along with co-counsel,

 5   represents the Plaintiffs in litigation against the United States Department of
 6
     Homeland Security, United States Immigration and Customs Enforcement (“ICE”),
 7
 8   Chad R. Wolf, Acting Secretary, United States Department of Homeland Security and
 9   Matthew Albence, Acting Director, United States Immigration and Customs
10
     Enforcement, which is related to ICE’s rescission of its COVID-19 visa exemption for
11
12   international students. I have personal knowledge of the following facts and, if called
13   and sworn as a witness, could and would competently testify thereto.
14
            2.      I know the true names and identities of the Plaintiffs in the above-
15
16   referenced litigation.
17          3.      Plaintiffs have indicated to Public Counsel that they want to proceed in
18
     this litigation under pseudonym to prevent the harms of attaching their identities to
19
20   personal and sensitive disclosures that will likely arise in the course of this litigation.
21          4.      Plaintiffs are international students who have a clear interest in keeping
22
     their immigration and related visa status private. Making this information public could
23
24   prejudice potential employers against them and expose them to governmental
25   retaliation.
26
            5.      Additionally, COVID-19 has caused incidents of hate crimes and
27
28   violence toward people of particular nationalities, especially people of Chinese
Case 8:20-cv-01220-CJC-KES Document 11 Filed 07/10/20 Page 4 of 5 Page ID #:72



 1   descent. Plaintiffs of Chinese descent have an interest in protecting themselves from
 2
     these types of physical threats and violence.
 3
 4         6.     Finally, this litigation involves actions taken by universities to protect the

 5   health and safety of students during the COVID-19 pandemic, and will likely result in
 6
     disclosure or discussion of preexisting conditions and other sensitive health
 7
 8   information of Plaintiffs, which they have an interest in keeping private.
 9         7.     The Plaintiffs seek to use the following pseudonyms:
10
            Plaintiff                                 Pseudonym
11
12                                                    Z.W.
13                                                    C.Y.
14
                                                      X.Y.
15
16                                                    A.G.
17
                                                      M.X.
18
19                                                    Z.L.

20                                                    W.R.
21
22
23         8.     As a result of the ongoing public health crisis related to COVID-19, and

24   the related stay-at-home orders in effect in California, Plaintiffs have not yet been able
25
     to sign declarations announcing their intention to file this lawsuit under fictitious
26
27   names in person.

28
Case 8:20-cv-01220-CJC-KES Document 11 Filed 07/10/20 Page 5 of 5 Page ID #:73



 1               9.    Counsel for Plaintiffs will obtain signed declarations to this effect from
 2
     each Plaintiff and file them with the court as expeditiously as the COVID-19 local
 3
 4   emergency orders allow.

 5               10.   Plaintiffs were unable to obtain a stipulation regarding this administrative
 6
     matter because the complaint had not yet been filed.
 7
 8               I declare under penalty of perjury under the laws of the United States that the
 9   foregoing is true and correct.
10
                 Executed on July 10, 2020, in Los Angeles, California.
11
12
13                                                      __/s/ Stacy Horth-Neubert__________
                                                               Stacy Horth-Neubert
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     259109330
